DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10,12-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten et al. (2012/0004812 A1), hereinafter Baumgarten, in view of Clement et al. (US 2017/0325394 A1), hereinafter Clement.
Regarding claim 1, Baumgarten teaches a combine harvester (1) comprising:
multiple working mechanisms configured for carrying out specific treatment subprocesses of an overall treatment process for processing crop (Fig. 1 shows working mechanisms 20 including cutting device 3, threshing parts 7, and more), and
a driver assistance system for controlling the working mechanisms, the driver assistance system comprising a memory for storing data and a computing device for processing the data stored in the memory ([0036] teaches driver assistance system 35 comprising a computing device 27 that stores information 30),
wherein the driver assistance system, together with the working mechanisms, forms independently operating automated adjusting mechanisms which are utilized for optimizing control of the working mechanisms (Fig. 3 shows automated regulating units 50 
However, Baumgarten does not teach a process supervisor to control data exchange with the automated adjusting mechanisms.
Clement teaches wherein a process supervisor is assigned to the driver assistance system and is configured for controlling the automated adjusting mechanisms and data exchange of the automated adjusting mechanisms with one another ([0046]-[0049] teaches driver assistance system 6 acting as supervisor 28 to control independent automatic adjusting units 15 and 16 with respective sets of regulations 21 and 22, and [0056], [0062], [0068], [0069] and Figs. 2-3 show exchanges of data in data sets 38, 49 between the mechanisms due to optimization strategies).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the driver assistance system of the harvester of Baumgarten with the process supervisor to control data exchange with automated adjusting mechanisms as taught by Clement in order to coordinate the optimizations with the two adjusting mechanisms.

Regarding claim 2, the combination of Baumgarten in view of Clement as set forth above does not teach the process supervisor autonomously optimizing a process according to a strategy. Clement teaches wherein the process supervisor is configured for autonomously optimizing an overall treatment process of the combine harvester, according to a strategic objective of a harvesting process, by controlling individual adjusting mechanisms in a coordinated manner (Fig. 2 shows supervisor having optimization strategies 29 that send optimized operating parameters 37, 46 to the adjusting mechanisms).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten in view of Clement with the process supervisor autonomously optimizing a process according to a strategy as taught by Clement in order to complete a desired process without burden on the operator.
Regarding claim 3, the combination of Baumgarten in view of Clement as set forth above does not teach multiple different sub-strategies stored in the driver assistance system. Clement teaches wherein the driver assistance system stores multiple different sub-strategies in order to carry out a particular treatment subprocess and can be utilized by the particular automated adjusting mechanisms for optimizing the corresponding working mechanism assigned thereto ([0052]-[0059] teach the different sub-strategies and adjustments associated with each strategy).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten in view of Clement with the multiple sub-strategies stored in the driver assistance system as taught by Clement in order to control a wide variety of actions to better optimize the subprocesses.
Regarding claim 4, the combination of Baumgarten in view of Clement as set forth above teaches wherein the driver assistance system stores at least one control process that controls activation and the data exchange by the process supervisor, the control process encompassing existing dependencies between adjustment parameters and process quality parameters of the treatment subprocesses ([0056] of Clement teaches a strategy that adjusts parameters with both adjusting mechanisms, which requires data exchange).
Regarding claim 5, the combination of Baumgarten in view of Clement as set forth above teaches wherein the process supervisor is configured for controlling one or multiple of the automated adjusting mechanisms in a coordinated manner and for carrying out a weighting shift, depending on an operating situation, with respect to attainment or retention of process quality parameters of at least one of the automated adjusting mechanisms ([0039] of Baumgarten teaches an example strategy with certain parameters having a lower priority).
Regarding claim 6, the combination of Baumgarten in view of Clement as set forth above teaches wherein the process supervisor is configured for controlling at least one of the automated adjusting mechanisms, on the basis of a weighting shift, in order to operate 
Regarding claim 7, the combination of Baumgarten in view of Clement as set forth above teaches wherein the process supervisor is configured for autonomously specifying sub- strategies, on the basis of which the automated adjusting mechanisms control the particular working mechanisms ([0043]-[0045] of Baumgarten teach that for a strategy, each adjustment mechanism automatically controls the working mechanisms at specified values).
Regarding claim 8, the combination of Baumgarten in view of Clement as set forth above teaches wherein the process supervisor is configured for autonomously specifying adjustment limits, within which limits the automated adjusting mechanisms control the corresponding working mechanisms ([0045] of Baumgarten teaches the adjustment mechanisms having performance limits and optimal ranges).
Regarding claim 9, the combination of Baumgarten in view of Clement as set forth above teaches wherein the process supervisor is configured for autonomously specifying target values of the process quality parameters, within which parameters the automated adjusting mechanisms control the corresponding working mechanisms ([0045] of Baumgarten teaches the adjusting mechanisms 50 with parameters in an optimal range for controlling the working mechanisms).
Regarding claim 10, the combination of Baumgarten in view of Clement as set forth above teaches wherein the process supervisor is configured for optimizing an overall treatment process during an operation of the combine harvester in a partial-load operation ([0046] of Baumgarten teaches a strategy to optimize grain cleaning while ground speed (or load) is not maximized).
Regarding claim 12, the combination of Baumgarten in view of Clement as set forth above does not teach the process supervisor receiving external data that influences the process 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten in view of Clement with the process supervisor receiving external data as taught by Clement in order to allow for adjustment of the parameters based on current conditions or other factors.
Regarding claim 13, the combination of Baumgarten in view of Clement as set forth above teaches wherein the process supervisor is configured for autonomously deriving measures depending on the external data (|_Ext) which are received ([0073] of Clement teaches the driver assistance system 6 taking into account the external information 10, then determining optimized parameters).
Regarding claim 15, the combination of Baumgarten in view of Clement as set forth above teaches wherein the working mechanisms (all Fig. 1 of Baumgarten) comprise at least a front attachment (3), a threshing mechanism (7), a separating mechanism (10), and a cleaning mechanism (17).
While Baumgarten does not explicitly include a spreading mechanism, it is well known in the art to provide spreading mechanisms on combine harvesters in order to evenly dispose of the MOG after cleaning.
Regarding claim 16, the combination of Baumgarten in view of Clement as set forth above teaches wherein the automated adjusting mechanisms comprise at least an automated front attachment, an automated threshing mechanism, an automated separating mechanism, and an automated cleaning mechanism ([0041] of Baumgarten teaches an automated front attachment, threshing mechanism 50b, separating mechanism 50c, and cleaning mechanism 50d).

Regarding claim 17, the combination of Baumgarten in view of Clement as set forth above teaches wherein at least one of the automated adjusting mechanism comprises at least two subordinate automatic adjusters ([0043] of Baumgarten teaches that the automated threshing mechanism 50b has two mechanisms to adjust distance of concave to thresher and adjust thresher rotational speed).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten et al. (2012/0004812 A1), hereinafter Baumgarten, in view of Clement et al. (US 2017/0325394 A1), hereinafter Clement.
	Regarding claim 14, the combination of Baumgarten in view of Clement as set forth above does not teach the external data including logistics of the harvesting process chain. Rusciolelli teaches wherein the external data (|_Ext) encompass logistics information of a harvesting process chain (Col. 4 lines 13-25 teaches transmitting position data between a harvesting vehicle and transport vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combine harvester of Baumgarten in view of Clement with the external data including harvesting process logistics as taught by Rusciolelli in order to incorporate information relevant for carrying out the specific harvesting process.


Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. Applicant has not amended independent claim 1 but rather asserts that the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/MATTHEW IAN NEAL/Examiner, Art Unit 3671